
Exhibit 10.24
 
Lease Agreement
(English Translation)




Note: This is an English translation of an agreement originally drafted in
Chinese, and accordingly this translation is not legally effective or binding on
the parties. This translation is being furnished for disclosure purposes.




Lessor (Party A): Jiangsu Ever-Glory International Group Co.


Lessee (Party B): Nanjing New-Tailun Garments Co., Ltd.




Whereas, in accordance with the rules and regulations stipulated in the Contract
Law of the People's Republic of China, the parties are freely entering into this
agreement regarding the land and building leased by Party A to Party B, and the
parties have prepare this agreement through negotiations mutual agreement, in
order to define rights and obligations of both parties under the lease.


Article One


Party A represents that all the buildings leased are owned by Party A in
conformity with national regulations concerning building ownership.


Article Two


Location, Acreage, Decoration, and Facilities


1.
Party A agrees to lease the plot of land and the buildings on the plot to Party
B, which is located at No. 58 Chenling Road, Shangfang Township, Jiangning
District, Nanjing.



2.
The National Land Rights Certificate for this plot is numbered Jiangning
National Rights 2004 Number 0020, and encompasses an area sized 8053.33 square
meters, and a floor area of 10,000 square meters (subject to Party A's
measurements).



Article Three


Party B is required to show its identity certificate. The two parties shall have
the certificates of each other copied for future reference.


Article Four


Term and Purpose of the Lease



1.
The term shall be for 2 years commencing from April 1, 2006 and ending March 31,
2008.




2.
Party B promises to Party A that the buildings shall only used for office
purposes.



3.
Upon expiration of the term, Party A has the right to recover possession of the
building, and Party B agrees to return possession in a timely manner.



4.
If the parties wish to extend the term of this lease, Party B should give Party
A three-months' notice before the expiration, and this lease contract shall be
renewable upon consent by Party A.

 

--------------------------------------------------------------------------------


 
Article Five


Rent and Payments


1.
Yearly rent of the land and buildings is RMB 200,000 (Two Hundred Thousand RMB
Yuan).



2.
The rent shall be paid in the following manner: Party B will pay annual rent
applicable for the year on April 10 of such year, and promises to properly
maintain the building and use it (walls, floors and windows, etc.) in a
reasonable manner.



Article Six


Party B shall pay fees and utilities related to operation of the building during
the lease term including: water expenses, electricity charges, estate
maintenance and related expenditures.


Article Seven


Maintenance and Usage of the Building


1.
During the term of lease, Party B promises to ensure the safe use of the
building, and bears the responsibility of repairing the buildings and all the
facilities if and when they require repair. If the repairing necessitates
cooperation from Party A, Party B will give Party A seven-days’ advance notice
and Party A agrees to actively cooperate.



2.
Party A shall use the leased premises in a reasonable manner. If any damage
should occur that is caused by improper usage, Party B shall repair the
facilities immediately or make a timely and appropriate compensation to Party A.
Any alterations of the interior structure, decor, or installation of any
equipment or fixtures within the building, shall require approval in writing
from Party A prior to buildout in relation to the designed scale, construction
scope, process and material. Upon expiration of the lease term or termination of
the lease due to Party B's violation of any term of this lease, except as
provided by written agreement made by both parties, Party A shall have the right
to do any the following:




(1)
take possession and ownership of any modifications to the premises, including
décor, improvements, fixtures, etc.;




(2)
have the building restored to its previous condition by Party B;




(3)
charge Party B for the cost of restoring the premises to its original state
prior to the modifications made by Party B.



3.
The fixtures and equipment installed by Party B which can be removed (such as
air conditioners) shall be removed by Party B. However, any materials which
cannot be removed (such as floors, tiles, partitions) shall be taken over by
Party A.

 

--------------------------------------------------------------------------------


 
Article Eight


The Transfer and Sub-lease of the Land and Buildings


1.
During the term of lease, Party A has the right to transfer the land and
building according to the required legal formalities and after the transfer,
this contract shall continue to be effective as between the new owner and Party
B.




2.
Without Party As consent, Party B is not allowed to sub-lease the premises to
any third party.



3.
In case Party A sells the property, Party A shall give Party B two months notice
in advance. Party B shall have a right of first refusal to purchase the land and
buildings on the same terms and conditions as it is proposed to be sold by Party
A.





Article Nine


Modification, Dissolving, and Termination of the Contract



1.
The two parties can modify or terminate the contract through negotiations.




2.
If Party A assigns this agreement to another party, Party B has the right to
dissolve the contract if:




(1)
the new party to this agreement fails to provide the land and buildings or those
provided are not up to the contracted conditions and seriously affects normal
usage.




(2)
the new party fails to do its duty in repairing the buildings and this seriously
affects normal usage.



3.
During the lease term, Party A has the right to dissolve the contract and
repossess the leased buildings if any of the following actions are taken by
Party B:



(1) Party B sub-leases or lends the leased buildings without Party A's written
permission.


(2) Party B demolishes or changes the structure of the buildings without Party
A's written permission.


(3) Party B causes damage the leased buildings, and fails to repair such damage
within a reasonable period provided by Party A.


(4) Party B uses the buildings in a way other than that stipulated in this
agreement without Party A's written permission.


(5) Party B uses the leased buildings to store perilous goods or have illegal
activities in it.


(6) Party B delays the payment of fees and expenses stipulated in this
agreement.


(7) Party B is more than one month delinquent with the payment of rent due.
 

--------------------------------------------------------------------------------


 
4.
For an extended term, Party B shall give Party A written notice three months in
advance of the expiration. In case Party A continues to lease the buildings,
Party B shall have a right of first refusal to obtain a lease from Party A under
same terms and conditions.



5.
This lease automatically terminates upon the expiration date unless extended
according to the terms of this agreement.




6.
This lease shall terminate if it cannot be implemented due to a force majeure
event.



Article Ten


Examinations Upon Repossession of the Leased Property



1.
Party A shall inspect the premises to ensure that the building is in a normal
usable state.



2.
The two parties collectively shall take part in the examination and inspection,
and shall agree on issues such as decoration, hardware and facilities.



3.
Party B shall turn over possession of the buildings and facilities to Party A
upon the expiration of this agreement.



4.
Upon the above turn-over of possession, Party B shall maintain the buildings and
facilities in good condition, and shall not leave any articles in it or do
anything to adversely affect the building's normal usage. Party A has the right
to dispose of anything left by Party B without the approval of Party A.



Article Eleven


Responsibilities in the Event of Default by Party A


1.
If this agreement is terminated due to Party As failure to provide the land and
building stipulated in this agreement, Party A shall be obligated to pay Party B
20% of the total amount of this agreement as a penalty. In addition, Party A
shall compensate Party B for any losses suffered by Party B as a result of such
failure.



2.
If Party A breaches the agreement and repossess to the land and buildings prior
to the termination or expiration of this Agreement, Party A shall pay Party B
10% of the total amount of this agreement as a penalty. If this payment does not
sufficiently compensation Party B for the actual losses sustained by Party B,
Party A shall have the responsibility of compensating Party B by any means
necessary in order to make Party B whole.



 

--------------------------------------------------------------------------------


 
Article Twelve


Responsibilities in the Event of Default by Party B


1.
During the lease term, Party A has the right to dissolve the agreement and
repossess the leased buildings in the event that Party B takes any of the
following actions. Party B shall pay 10% of the total amount of this agreement
to Party A as a penalty. If this payment cannot make up for the actual losses
suffered by Party A, Party B shall have the responsibility of compensating Party
A by any means necessary in order to make Party A whole.

 

(1)
Party B sub-leases or lends the leased buildings without Party A’s written
permission.




(2)
Party B demolishes or changes the structure of the buildings without Party A’s
written permission.




(3)
Party B unilaterally dissolves this agreement without Party A’s written
permission.




(4)
Party B uses the buildings in a way other than that stipulated in this agreement
or conducts illegal activities in it.




(5)
Party B fails to pay rent timely for over one month.



2.
For every day of overdue payment by Party B, Party B should pay a penalty of two
times of the amount calculated as daily rent.



3.
Upon expiration of the contract, Party B shall return possession of the building
in a timely manner. For every day of the delay of repossession of the property,
Party B should pay find five times of the amount calculated as daily rent.



Article Thirteen


Exemption from Liabilities


1.
In the event this contract cannot be fulfilled and any losses are sustained by
either of the parties due to a force majeure event, Party A and Party B shall
not have any obligations the other party for any resulting losses.



2.
In the event that any demolition or rebuilding of the leased properties is
required by government action, neither party shall have any liability to the
other party for resulting damages.



3.
In the event the agreement is terminated due any of the above-mentioned causes,
the rent shall be calculated by actual length of time when the property is used,
and for any deficient month, the rent is calculated day by day, with credit back
for any surplus and charge back for any deficiency.



4.
Force Majeure means a disruptive event or condition which is unforeseen and
beyond the reasonable control of the parties.



Article Fourteen


This agreement may be amended or supplemented in writing signed by both parties.
Any supplementary clauses appended to this agreement shall form a part of this
agreement, and shall be enforceable as such.


Article Fifteen


Dispute Resolution


All disputes in connection with this agreement or the execution thereof shall be
settled through amicable negotiations by the contracting parties. If no
settlement can be reached through negotiations, the case may then be submitted
as a lawsuit to the People's Law Court in the jurisdiction in which Party A is
located.
 

--------------------------------------------------------------------------------


 
Article Sixteen


This agreement takes effect when both parties execute and deliver it with each
parties’ respective corporate seal.


Article Seventeen


This agreement and its attachments have been executed in multiple counterparts,
and each counterpart shall have equal force and effect as if it were an
original.
 
 



Lessor (Party A):
Jiangsu Ever-Glory International Group Co.


(seal)
 
 
  Lessee (Party B): 
Nanjing New-Tailun Garments Co., Ltd.
 
(seal)

 

--------------------------------------------------------------------------------

